                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ROBERT BRUNING, and SHARON
BRUNING, a married couple,
                                                                         8:18CV287
                         Plaintiffs,

        vs.                                                         AMENDED ORDER

CITY OF OMAHA, NEBRASKA,

                         Defendant.



        This matter comes before the Court on the parties’ Unopposed Motion to Extend Deadlines
(Filing No. 33). After review of the parties’ motion, the Court finds good cause to grant the
requested extensions. Accordingly,

       IT IS ORDERED as follows:

              1)   The pretrial conference and trial are cancelled and will be rescheduled at a later
                   date.

              2)   The deadline for filing motions to dismiss and motions for summary judgment is
                   February 14, 2020.

              3)   The deposition deadline is February 25, 2020.

              4)   Within 7-days after the Court rules on all dispositive motions the parties shall
                   contact chambers of the undersigned magistrate judge to schedule a telephone
                   conference to discuss settlement status and the scheduling of a pretrial conference
                   and trial.

       Dated this 24rd day of January, 2020.

                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
